Dismissed and Memorandum Opinion filed February 12, 2009







Dismissed
and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00046-CV
____________
 
UNIFUND CCR PARTNERS, Appellant
 
V.
 
MARGARET P. KILLIAN, Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 916136
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed October 2, 2008.  On February 6, 2009, appellant
filed an agreed motion to dismiss the appeal and vacate the judgment below.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.  The trial court=s judgment is ordered vacated and the
case dismissed with prejudice.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.